Case: 17-11320   Date Filed: 01/09/2018   Page: 1 of 4


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-11320
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 0:16-cv-62451-BB



OSCAR NAVIA,

                                                     Plaintiff-Appellant,

                                 versus

NATION STAR MORTGAGE LLC,

                                                     Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (January 9, 2018)

Before MARCUS, WILSON, and ROSENBAUM, Circuit Judges.

PER CURIAM:
               Case: 17-11320      Date Filed: 01/09/2018    Page: 2 of 4


      Oscar Navia, proceeding pro se, appeals the district court’s dismissal of his

amended complaint, with prejudice, against Nationstar Mortgage LLC

(Nationstar). On appeal, Navia argues that Nationstar violated the Real Estate

Settlement Procedures Act (RESPA) 12 U.S.C. § 2601 et seq., a consumer

protection statute that regulates the real estate settlement process, by failing to

adhere to the various obligations that the related regulation—Regulation X, 12

C.F.R. §1024.41—imposes upon mortgage loan servicers.

      We review de novo a district court’s grant of a motion to dismiss for failure

to state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6). Chaparro v.

Carnival Corp., 693 F.3d 1333, 1335 (11th Cir. 2012) (per curiam). We accept the

amended complaint’s allegations as true and construe them in the light most

favorable to the plaintiff. Id. “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949

(2009) (internal quotation marks omitted). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. When

evaluating a Rule 12(b)(6) motion to dismiss, the district court can consider

documents attached to the motion to dismiss, as well as any documents that the

compliant refers to, if they are central to the plaintiff’s claim and their contents are


                                            2
                Case: 17-11320       Date Filed: 01/09/2018       Page: 3 of 4


undisputed. Fin. Sec. Assurance, Inc. v. Stephens, Inc., 500 F.3d 1276, 1284 (11th

Cir. 2007) (per curiam).

       The district court did not err in dismissing Navia’s complaint for a failure to

state a claim. RESPA’s Regulation X places certain obligations on mortgage

servicers when a borrower submits a loss mitigation application and lays out

distinct procedures and rules for submitting such applications. See generally 12

C.F.R. § 1024.41. If the borrower submits a complete application more than 37

days before a scheduled foreclosure sale, then ordinarily, the servicer must

“evaluate the borrower for all loss mitigation options available to the borrower”

and provide the borrower with written notice “stating the servicer’s determination

of which loss mitigation options, if any, it will offer to the borrower.” Id. §

1024.41(c)(1)(i)–(ii). But, per the duplicative requests rule, a servicer need not

comply with § 1024.41’s requirements on subsequent applications if that servicer

previously complied with § 1024.41’s requirements with regard to a borrower’s

loss mitigation application. See id. § 1024.41(i) (2014) (providing that “[a]

servicer is only required to comply with the requirements of this section for a

single complete loss mitigation application for a borrower’s mortgage loan

account”). 1


1
 This is no longer § 1024.41(i)’s effective language. See 12 C.F.R. § 1024.41(i) (2017).
However, because it was the language in effect when Navia sent Nationstar his additional loan
modification requests, we use it to determine Nationstar’s liability. See Landgraf v. USI Film
                                               3
                  Case: 17-11320      Date Filed: 01/09/2018       Page: 4 of 4


       As such, Navia’s argument that Nationstar violated RESPA because it failed

to comply with Regulation X in connection with his subsequent loss mitigation

application fails. Because this was a subsequent application, and Nationstar

complied with Regulation X for a previous loss mitigation application, it need not

have complied here. See id. § 1024.41(i) (2014). 2 Accordingly, we affirm the

district court.

       AFFIRMED.




Prods., 511 U.S. 244, 264, 114 S. Ct. 1483, 1496 (1994) (stating that the legal effect of conduct
should ordinarily be assessed under the law that existed when the conduct took place).
2
  Nationstar asserted, and attached documents to support, that it had previously reviewed,
approved, and entered into a loan modification with Navia on May 22, 2014. See Fin. Sec.
Assurance, Inc., 500 F.3d at 1284.
                                                4